Citation Nr: 1044323	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral shoulder 
disability; and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for joint pain; and if so, 
whether the claim may be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hand 
disability; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to 
November 1955.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2010.  This matter was 
originally on appeal from rating decisions dated in of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), which clarified how the Board should analyze 
claims for PTSD and other acquired psychiatric disorders.  As 
emphasized in Clemons, although a Veteran may only seek service 
connection for PTSD, the Veteran's claim "cannot be limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  
Thus, the Board will analyze the Veteran's current requests to 
reopen his previously-denied claims under this framework.  The 
Veteran's request to reopen his claims for service connection for 
shrapnel wounds to the bilateral hands, service connection for 
bilateral hand numbness and service connection for bilateral hand 
stiffness and arthritis have been recharacterized as one issue -- 
whether new and material evidence has been submitted to reopen a 
claim for service connection for bilateral hand disability, which 
includes residuals due to shrapnel such as stiffness, numbness, 
and arthritis.  

Similarly, the Board has recharacterized the Veteran's request to 
reopen his claims of entitlement to service connection for a 
right shoulder condition and a left shoulder condition as one 
issue -- whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral shoulder 
disability.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for joint pain 
and entitlement to service connection for bilateral hand 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for right and left shoulder 
conditions were denied by a September 2006 rating decision that 
although appealed, the appeal was withdrawn.

2.  Evidence submitted subsequent to the September 2006 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and relates to an unestablished fact 
necessary to substantiate the claim.

3.  Claims for bilateral hand numbness, stiffness, and arthritis 
(claimed as a result of retained metal from firing an eight-inch 
Navy gun) was denied in a March 2006 rating decision which was 
not appealed.  The Veteran's claims for service connection for 
bilateral hand numbness, stiffness, and arthritis were reopened 
but denied on the merits in a September 2006 rating decision 
which although appealed, the appeal was withdrawn.  Requests to 
reopen previously-denied claims for bilateral hand numbness, 
stiffness, and arthritis were denied by a March 2007 rating 
decision that was not appealed.    

4.  Evidence submitted subsequent to the March 2007 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and relates to an unestablished fact 
necessary to substantiate the claim.

5.  The Veteran's bilateral shoulder disability, diagnosed as 
degenerative joint disease and rotator cuff injury, is related to 
active service.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision which denied claims for 
service connection for right and left shoulder conditions is 
final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).

2.  New and material evidence has been submitted since the 
September 2006 rating decision, and the claim of entitlement to 
service connection for a bilateral shoulder disability is 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 
(2010).

3.  The March 2007 rating decision which denied service 
connection for bilateral hand shrapnel wounds is final.  38 
U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

4.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for residuals of shrapnel 
wounds to bilateral hands is reopened.  38 U.S.C.A. §§ 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2010).

5.  Degenerative joint disease and residuals of rotator cuff 
injury of bilateral shoulders was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's July 2010 Remand, the Appeals Management 
Center (AMC) requested copies of the deck longs for the U.S.S. 
PORTERFIELD for the month of April 1955 and requested that the 
service department to confirm whether the U.S.S. PORTERFIELD ran 
aground during this period.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's July 
2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence-evidence 
that is both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each element 
of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Accordingly, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their claims, 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate those element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  In other words, the 
question of what constitutes material evidence to reopen a claim 
for service connection depends on the basis on which the prior 
claim was denied.  The basis for the denial in the prior decision 
can be ascertained from the face of that decision.  

In light of the favorable outcome of this appeal with respect to 
the issues of whether new and material evidence has been 
submitted to reopen the claims, any perceived lack of notice or 
development under the VCAA should not be considered prejudicial.  
To that end, the Board notes that it is expected that when the 
claim is returned to the RO for further development and reviewed 
on the basis of the additional evidence, the RO will properly 
conduct all necessary VCAA notice and development in accordance 
with its review of the underlying claim.

In light of the favorable outcome of this appeal with respect to 
the issue of entitlement to service connection for bilateral 
shoulder disability, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

New and Material Evidence

In a decision dated in September 2006, the RO denied service 
connection for right and left shoulder conditions and denied the 
Veteran's request to reopen his claims for bilateral hand 
numbness, stiffness, and arthritis.  Although the Veteran 
appealed the September 2006 rating decision, the appeal was 
withdrawn.  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an 
appeal will be deemed a withdrawal of the Notice of Disagreement 
and, if filed, the Substantive Appeal, as to all issues to which 
the withdrawal applies.  38 C.F.R. § 20.204(c).

In a decision dated in March 2007, the RO denied the Veteran's 
claim for service connection for shrapnel wounds of bilateral 
hands.  The Veteran did not appeal the decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  Thus, the September 
2006 and March 2007 decisions are final.  

The Veteran's application to reopen his claims of service 
connection for bilateral hand disabilities was received in July 
2007, and his application to reopen his claims of service 
connection for shoulder disabilities was received in August 2007.  
A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by rating decisions in August 2007 and March 
2008, the RO appears to have reopened the Veteran's claim of 
entitlement to bilateral hand numbness and shrapnel wounds, but 
denied the claim on the merits.  It also appears that in rating 
decisions in October 2007 and March 2008, the RO reopened the 
Veteran's claims of entitlement to service connection for right 
and left shoulder conditions but denied the claims on the merits.  
By rating decision dated in April 2008, the RO declined to reopen 
the Veteran's claims of entitlement to service connection for 
bilateral hand numbness, stiffness, and arthritis.  

On appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening of 
the claims.  This is important because the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board may 
consider the underlying claims on the merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Veteran filed his claim for service connection for a 
bilateral hand disability in February 2006.  At that time the 
Veteran requested an examination for his hands and noted that 
during firing of an eight-inch Navy gun, metal was blowing into 
his hands.  The Veteran reported that his hands were stiff, got 
numb, and that they hurt a lot.  The Veteran reported that he had 
arthritis from the metal in his hands.

In March 2006, the Veteran submitted a statement in which he 
noted that he had bilateral stiffness and arthritis as well as 
numbness.  The Veteran reported that from his time in the Navy as 
a member of a gun grew on five-inch gun, his job was as hot spot 
(loaded the projectile) and that he stooped next to breach with 
another projectile to load as the gun was fired.  The Veteran 
reported that he could not wear gloves and could feel the blow 
back from the gun.  The Veteran also stated that he had a doctor 
tell him that he had metal from the gun firing that was pushed 
into his hands when the gun was fired.

In March 2006, service connection for bilateral hand numbness, 
stiffness, and arthritis was denied on the basis that the 
Veteran's service medical records showed no evidence of 
complaints of numbness, stiffness, or injury with respect to his 
hands or a showing of arthritis within one year of service.  

In June 2006, the Veteran filed his claim for service connection 
for his arms and shoulders.

In support of his claims, the Veteran submitted private medical 
records dated in July 2006 from Thayer Hospital in which x-rays 
of the Veteran's hands and wrist revealed numerous small 
radiopacities project within the soft tissues about the left 
wrist and hand and mild degenerative changes in both wrists and 
hands.  In addition x-rays of the Veteran's shoulders revealed 
extensive degenerative changes.   Further, the Veteran submitted 
an outpatient visit report authored by Dr. Hurlbut in which a 
history of service-related hand and shoulder problems was 
provided by the Veteran.  Specifically, the Veteran reported that 
he was in the Korean War and was involved with ammunition into 
large guns, that he had some shrapnel in his hands from this work 
and that he had developed problems with severe bilateral shoulder 
pain.  Impression was bilateral hand shrapnel, based upon 
patient's history from the Korean War and bilateral chronic 
rotator cuff tears.

In September 2006, the RO denied service connection for bilateral 
hand numbness as the evidence submitted did not show chronic 
numbness which was incurred in or caused by military service.  
That decision also denied service connection for bilateral hand 
stiffness and arthritis as although the evidence showed small 
radiopacities projected within the soft tissue about the hands 
and wrist of uncertain etiology and some bilateral degenerative 
changes, and impression of bilateral hand shrapnel, this evidence 
was based on the Veteran's history as reported to his physician.  

The September 2006 decision also denied service connection for 
shoulder condition on the basis that his service medical records 
were negative as to any complaints or treatment for a right 
shoulder condition.  The RO noted that the Veteran related his 
shoulder condition to a right thumb injury or shrapnel to his 
hands.  The September 2006 decision noted that the service 
medical records were negative as to complaints or treatment for 
shrapnel in the hands or a right thumb injury and that although 
private medical records show impression of bilateral hand 
shrapnel, this was based on his history as reported to the 
physician.

 In a December 2006 letter authored by Dr. Bauhard, he states in 
pertinent part, "He [the Veteran] ... does have shrapnel wounds in 
his hands. ... We would ask that you take several things into 
consideration, all related to service in the Navy for 
consideration for disability for [the Veteran]."

In a January 2007 letter authored by Dr. Bauhard, he states in 
pertinent part, "It is my understanding that the patient needs 
some diagnoses written on this letter, otherwise it will be 
ignored ... I am concerned that a lot of Veteran's concerns are 
ignored and continue to receive inadequate treatment through the 
VA Medical Center. ... The patient also has degenerative arthritis 
... This is probably multifactorial in nature and is not 
necessarily absolutely caused by his service work. ...   With that 
in mind, the patient's diagnoses include ... shrapnel wounds to the 
hands ..."

In March 2007, service connection for bilateral hand shrapnel 
wounds was denied on the basis that the Veteran's service medical 
records were negative for any evidence of treatment for shrapnel 
wounds of the hands or any other injury of the hands.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Arthritis can be service-connected on such a basis.  
Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  When a 
disease is first diagnosed after service, service connection can 
still be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the 
issue of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Based on the grounds stated for the denial of service connection 
for bilateral hand numbness, stiffness, and arthritis in the 
September 2006 rating decision and for bilateral hand shrapnel 
wounds in the March 2007 rating decision, new and material 
evidence would consist of evidence of in-service hand injury, 
evidence of arthritis within one year of discharge, evidence of 
continuity of symptomatology, and competent evidence linking 
current bilateral hand diagnosis to the Veteran's active military 
service.  In this regard, additional evidence received since the 
last final denials includes various VA treatment records, medical 
opinions, written statements, and personal hearing testimony from 
the Veteran.

Based on the grounds stated for the denial of service connection 
for right and left shoulder conditions in the September 2006 
rating decision, new and material evidence would consist of 
evidence of in-service shoulder injury, evidence of arthritis 
within one year of discharge, evidence of continuity of 
symptomatology, and competent evidence linking current bilateral 
shoulder diagnosis to the Veteran's active military service.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this regard, additional evidence received since the September 
2006 and March 2007 rating decisions includes deck log from the 
U.S.S. PORTERFIELD, various VA treatment records, medical 
opinions, and written statements and personal hearing testimony 
from the Veteran.

VA treatment records dated in May 2007 indicate that the Veteran 
provided a history of chronic bilateral hand, elbow, and shoulder 
pain which had gradually worsened since he was in service.  The 
Veteran reported that he served in the Navy and had to load 
artillery shells at his duty station.  Physical examination 
demonstrated thickening of MCP and PCP joints of both hands and 
pain/tightness with ROM both shoulders.  Dr. Judge stated that 
the Veteran demonstrated for him how he had to lift and hold 
shells, and it appears that this type of activity with repetitive 
motion would be likely to contribute to DJD and rotator cuff 
injury.

A letter dated in August 2007 authored by Dr. Judge stated, 
"Having examined you and having reviewed your medical records, 
it does appear as likely as not that the repetitive motion injury 
sustained in the service has led to the development of 
degenerative arthritis and bilateral rotator cuff injury.  This 
is, in part, based on a review of our orthopedic evaluation 
p[er]formed by Dr. [] Hurlbut dated 7/10/2006."

An undated letter authored by Dr. Judge and received by VA in 
December 2007 stated, "This letter will confirm that I have 
personally reviewed the x-rays which were taken of your hands and 
shoulders on July 7, 2006 and these do indeed confirm the 
diagnosis of degenerative arthritis and metallic foreign bodies 
in the left hand.  Degenerative changes were noted in all the x-
rays.  My prior impressions expressed in the letter dated 
Augus[]t 9, 2007 remain unchanged.

In January 2010, the Veteran testified at a RO hearing that after 
service, he went to Fairbury and then to Lincoln for treatment.

In June 2010, the Veteran testified at a Board hearing that when 
his ran aground, he was sleeping with his head towards the bulk 
head and it gave him quite a thrust.  The Veteran reported that 
he didn't remember because he was sleeping but that he remembered 
that it took place.  The Veteran also testified that the shrapnel 
wounds in his hands were from the projectile when he was firing 
the gun.  The Veteran testified that after service he worked as a 
diesel mechanic and more specifically on diesel pumps and fuel 
systems but that he did not injure his shoulders or his hands 
after service.  The Veteran testified that the first time he went 
to the VA medical center for his shoulders or his hands was in 
the 1960s.  The Veteran testified that the projectile that he put 
in the gun weighed 54 pounds.  The Veteran also testified that 
when the ship ran aground, it threw him out of his bunk.  The 
Veteran also clarified that the shrapnel wounds that he sustained 
were from debris that was left in the gun chamber. 

In a written statement dated in May 2010, the Veteran reported 
that he hurt his shoulder when his ship, the U.S.S. PORTERFIELD 
DD682 ran aground.  The Veteran stated that he was sleeping and 
was thrown to the deck by the impact.  

In October 2010, the Veteran submitted evidence from Deck Log of 
the U.S.S. PORTERFIELD that on Tuesday, June 7, 1955, the ship 
went aground at a speed of 15 knots (148 RPM).  The depth of the 
water was 17 feet. Inspection revealed the studs holding the 
Sonar Dome had been bent up and snapped and the pit sword could 
not be raised.

The medical statements by Dr. Judge coupled with the evidence 
that the U.S.S. PORTERFIELD ran aground in June 1955 constitute 
new and material evidence as it tends to show a connection 
between the current bilateral shoulder disabilities and the 
Veteran's military service.  

Additionally, the Veteran's lay statements have been presumed 
credible for the purpose of determining whether to reopen the 
claims.  Thus, the Veteran's lay statements of injury to his 
hands coupled with the x-ray evidence of metallic foreign bodies 
in the left hand and arthritis in both hands tend to show a 
connection between the current bilateral hand disability and the 
Veteran's military service.

Some of the evidence presented since the September 2006 and March 
2007 ratings decision is new as this evidence was not previously 
considered by agency decision makers; and some of the new 
evidence is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim. 38 C.F.R. 
§ 3.303.  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where it 
may not convince the Board to grant the claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

Accordingly, the Board finds that new and material evidence has 
been submitted and the claims for service connection for a 
bilateral shoulder disability and a bilateral hand disability are 
reopened.

Service Connection

As noted above, to prevail on the issue of service connection 
there must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease and 
the current disability.  Hickson, 12 Vet. App. At 253.  

The veteran contends that he suffers from bilateral shoulder 
disability which is related to his active military service.  
Specifically, the veteran reported that he injured his shoulders 
when the U.S.S. PORTERFIELD ran aground.  In addition, the 
veteran reported that he was on a gun crew and that loading 
shells into the gun damaged his shoulders.  The Veteran testified 
in that the projectile that he put in the gun weighed 54 pounds.  
The Veteran also testified that when the ship ran aground, it 
threw him out of his bunk.  

In May 2007, the Veteran provided a history of chronic bilateral 
shoulder pain which had gradually worsened since he was in 
service.  The Veteran reported that he served in the Navy and had 
to load artillery shells at his duty station.  Physical 
examination demonstrated pain/tightness with ROM both shoulders.  
The Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
engaged in certain activities in service and currently 
experiences certain symptomatology.   See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  In this case, the Board finds that the 
Veteran's lay testimony as to the in-service bilateral shoulder 
injury to be competent and credible.

In this regard, the Veteran's accounts of an in-service shoulder 
injury during the running aground of his ship have been 
corroborated by the evidence of record.  The Veteran has 
submitted evidence from Deck Log of the U.S.S. PORTERFIELD that 
on Tuesday, June 7, 1955, the ship went aground at a speed of 15 
knots (148 RPM).  In addition, although there is no corroboration 
with respect to the repetitive use of his arms loading the ship's 
gun, the Board does not find that this is inconsistent with the 
veteran's service aboard a Naval vessel during the Korean War.    

Thus, there is credible evidence that shows that the Veteran 
suffered injury to his bilateral shoulders during service.  In 
addition, the veteran clearly has a current bilateral shoulder 
disability.  The veteran has been diagnosed with degenerative 
joint disease of the bilateral shoulders and bilateral rotator 
cuff injury.  The remaining question, therefore, is whether there 
is medical evidence of a relationship between the current 
disability and military service.

As noted above, in May 2007, Dr. Judge stated that the Veteran 
demonstrated for him how he had to lift and hold shells, and it 
appears that this type of activity with repetitive motion would 
be likely to contribute to DJD and rotator cuff injury.  In 
August 2007, Dr. Judge stated, "Having examined you and having 
reviewed your medical records, it does appear as likely as not 
that the repetitive motion injury sustained in the service has 
led to the development of degenerative arthritis and bilateral 
rotator cuff injury.  This is, in part, based on a review of our 
orthopedic evaluation p[er]formed by Dr. [] Hurlbut dated 
7/10/2006."  

As there is no opinion to the contrary, the Board finds that the 
preponderance of the evidence weighs in favor of service 
connection.  Accordingly, inasmuch as the Veteran has a current 
diagnosis of a bilateral shoulder disorder, and as the resolution 
of all reasonable doubt indicates that this disorder is related 
to his military service, the Board finds that service connection 
for bilateral shoulder disability has been established.


ORDER

New and material evidence having been submitted, the claim for 
entitlement service connection for a bilateral shoulder 
disability is reopened.

New and material evidence having been submitted, the claim for 
entitlement service connection for a bilateral hand disability is 
reopened.

Entitlement to service connection for bilateral shoulder 
disability, diagnosed as degenerative joint disease and rotator 
cuff injury, is granted.




REMAND

With respect to the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection for 
joint pain, as noted above, in Kent, 20 Vet. App. at 1, the 
United States Court of Appeals for Veterans Claims held that the 
VCAA required VA to notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, in 
the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Id.  This has not been done.  Therefore, it is apparent 
that the Board must remand this case to ensure that the Veteran 
is properly notified of the VCAA and to determine whether all 
evidence needed to consider the claim has been obtained.  

With respect to the issue of entitlement to service connection 
for bilateral hand disability, as noted above, the Veteran 
testified that the first time he went to the VA medical center 
for his hands would have been in the 1960s.  Although the Veteran 
did not indicate which VA medical facility he visited, he 
testified at the RO hearing that when he got off the ship, he 
sought treatment in Fairbury and was sent to Lincoln.  Thus, 
attempts should be made to retrieve VA post-service medical 
records showing treatment for or condition of hands from December 
1955 to December 2005.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Any actions needed to comply with the 
VCAA, in the context of a claim to reopen, 
see Kent, supra, should be taken.
 
2.  All VA outpatient treatment records 
pertaining to treatment for bilateral 
shoulder or bilateral hand disability or 
those showing condition of bilateral hands 
from December 1955 to the December 2005 
from the VA medical facility in Lincoln.  
If any of the above records have been 
retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.

3.   The Veteran should be afforded the 
appropriate VA examination by an 
orthopedist to determine the etiology of 
all current bilateral hand disabilities.  
The claims file must be made available to 
and reviewed by the orthopedist in 
conjunction with the examination, and the 
examination report should reflect that such 
a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The orthopedist should 
identify all current bilateral hand 
disabilities and provide an opinion for 
each disability as to whether it is at 
least as likely as not that the disability 
is related to the Veteran's active duty 
service.  

The orthopedist is requested to address 
the opinions provided by Dr. Bauhard 
December 2006 and by Dr. Judge in May 
2007, August 2007 as well as opinion 
received in December 2007.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


